250 WILLIAMS STREET ATLANTA, GA30303 P404.302.9700 F404.475.0520 www.internap.com January 11, 2008 Mr. Stephen Krikorian Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Room 4561 Re: Internap Network Services Corporation Form 10-K for the fiscal year ended December 31, 2006 Filed March 13, 2007 Form 10-Q for the quarterly period ended September 30, 2007 Filed November 9, 2007 File No. 001-31989 Dear Mr. Krikorian: On behalf of Internap Network Services Corporation (“Internap” or the “Company”), this letter responds to the comments of the staff of the United States Securities and Exchange Commission (the “Staff”) in your letter dated December 20, 2007 (the “Comment Letter”) regarding the Company’s Form 10-K for the Fiscal Year Ended December 31, 2006 (the “2006 Form 10-K”) and Form 10-Q for the Quarterly Period Ended September 30, 2007.The comments and responses are set forth below and are keyed to the sequential numbering of the comments and the headings used in the Comment Letter. Form 10-K for the fiscal year ended December 31, 2006 Item 1. Business 1. Please advise whether you have considered expanding your disclosure in this section to discuss your dependence on Internet network service providers. See Item 101(c) of Regulation S-K. RESPONSE: In preparing our 2006 Form10-K, we believed that the discussion of our dependence on Internet network service providers was adequate, particularly with the disclosure in Risk Factors and in the spirit of eliminating redundant information.Based upon further review and in response to the Staff's comment, however, we will include expanded discussion of our dependence on Internet network service providers within Item 1 of our Form 10-K for the fiscal year ended December 31, 2007 (the “2007 Form 10-K”). Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 2 Item 7. Management’s Discussion and Analysis of Finance Condition and Results of Operations Results of Operations, page 33 2. We note instances where two or more sources of a material change have been identified, but the quantification of the contribution for each source that contributed to the change is not disclosed. For instance, for the year ended December 31, 2006, you disclose an overall pricing increase for Data Center services but there does not appear to be a discussion that quantifies how this pricing increase impacted revenues. Further, your disclosure indicates that IP services volume increased while prices declined, but you have not quantified how these factors impacted revenues. Your disclosure also indicates that IP services and Data Center services increased as a result of new and existing customers, without providing the additional analysis that quantifies the amount revenue increased from new and recurring customers. Tell us what consideration you gave to quantifying the extent of contribution of each source of a material change pursuant to the requirements of item 303(a)(3)(iii) of Regulation S-K, Instruction 4 to item 303 (a) of Regulation S-K, and the related interpretive guidance in Section III. D of SEC Release 33-6835 Interpretation: Management’s Discussion and Analysis of Financial Condition and Results of Operations when preparing your MD&A discussion. RESPONSE: We acknowledge the Staff's comment to enhance the quantitative disclosures supporting material changes in our results of operations.Historically, we believe our MD&A discussion provided key qualitative data, together with certain quantitative data, including, for example, our table comparing product line revenues, which has provided meaningful information to the reader in conformity with applicable disclosure requirements.Because of the nature of our revenues, complexities make ascertaining what portion of our revenue changes are specifically due to volume or price fluctuations more difficult.This complexity is a result of revenues being impacted by many variables, including (1) the customer price per unit of Internet traffic, megabytes (“MB”) and gigabytes (“GB”), varies significantly depending on the planned and actual usage, (2) minimum commitments, (3) the time of day of peak usage, (4) where the customer is geographically located and connects to the Internet, (5) whether Internet Protocol (“IP”) services are combined or bundled with colocation, CDN or other services, as well as other factors. Accordingly, our management has historically neither used nor calculated such data in the course of business operations.Beginning with our 2007 Form 10-K, however, we will review our ability to provide this more detailed data with a level of certainty that will support our disclosures.If available, we will disclose such data for material changes. Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 3 3. Please advise us whether you have considered expanding your discussion of your results of operations to address the effects of pricing and other competitive pressures in your industry. We note that you disclose elsewhere in your Form 10-K that pricing for Internet connectivity services has declined significantly in recent years and may decline in the future. Your MD&A disclosure should include discussion and analysis of known trends, demands, commitments, events and uncertainties that may have a material impact on the company’s liquidity, capital resources or results of operations. See Item 303 of Regulation S-K and Section III.B.3 of SEC Release 34-48960. RESPONSE: We acknowledge the Staff's comment.We note that we included disclosure of pricing and other competitive pressures in Risk Factors.In our 2007 Form 10-K, however, we will enhance our MD&A disclosure for any material known trends related to pricing or other competitive pressures in our industry, such as the decline in pricing for Internet delivery services noted in our 2006 Form 10-K.We will also, where applicable, expand our disclosure on known trends, demands, commitments, events, and uncertainties that might have a material impact on our liquidity, capital resources or results of operations. Liquidity and Capital Resources, page 39 4. Your current disclosure in this section appears to be largely a recitation of line item changes in your financial statements. Please consider the guidance provided in Section IV of SEC Release 34-48960 and Item 303 of Regulation S-K. RESPONSE: We respectfully submit that based on our financial position at December 31, 2006, as well as our reported cash flow from operations for the year then ended, we believe that we clearly disclosed to readers our ability to meet our cash requirements for the applicable near-term future.We acknowledge the Staff's comment and will prospectively (1) provide appropriate and expanded disclosure, if necessary, as to the reasons for any material change to our liquidity and capital resources, (2) comment on our future expected cash sources and requirements and (3) if applicable, disclose our contingency plans should we fail to meet our cash needs. Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 4 Part III. Item 11. Executive Compensation, page 46 5. Help us understand your Summary Compensation Table appearing on page 22 of your Definitive Proxy Statement filed on April 25, 207 relative to your discussion of compensation received by your named executive officers in 2006. For example, the Summary Compensation Table indicates that no bonuses were awarded to your named executive officers in 2006. However, on page 18 of the Definitive Proxy Statement you disclose cash bonuses awarded to your executives on March 15, 2007 for performance in 2006. Please advise. RESPONSE: We erroneously believed that we did not need to include these bonus payments in the summary compensation table because we did not pay the bonuses until 2007.Upon further review, we now understand that we should have included these payments in column g.We respectfully note the Staff's comment and we will make the appropriate corrections in our disclosures on a prospective basis, beginning with our Definitive Proxy Statement to be filed in April 2008. Consolidated Financial Statements Notes to the Consolidated Financial Statements Note 2.Summary of Significant Accounting Policies Costs of Computer Software Development, page F-12 6. Your disclosure states that the capitalized software as of December 31, 2006 and 2005 has not been placed in service and therefore you have not recorded amortization expense. Please clarify how your policy complies with paragraph 38 of SOP 98-1, which states, “amortization should begin when the computer software is ready for its intended use, regardless of whether the software will be placed in service in planned stages that may extend beyond a reporting period.”In addition, we note that the majority of the software development costs were capitalized in fiscal year 2004. Please clarify how you have overcome the rebuttable presumption that this software has zero fair value as it appears you have experienced programming difficulties that were not resolved on a timely basis, we refer you to paragraph 35.b of SOP 98-1. RESPONSE: We have considered the guidance set forth in paragraphs 38 and 35.b of SOP 98-1 regarding amortization and impairment, respectively. Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 5 Nearly all of the capitalized software costs referenced in our disclosure relates to two projects.As of December 31, 2006 and 2005, we had not commenced amortization because the development and all substantial testing of these projects were not complete and thus they were not ready for their intended use.The two projects consisted of costs incurred for (1) the implementation of Oracle financial software (the "Oracle project") and (2) the implementation of a Convergys billing and order entry system (the "Convergys project").We initiated both projects during 2004 and we incurred costs that qualified for capitalization pursuant to paragraph 31 of SOP 98-1.We placed the two projects on hold as of December 31, 2004 in order to focus resources on preparing to meet the requirements of Section 404 of the Sarbanes-Oxley Act of 2002.We monitor the recoverability of our capitalized software costs on a periodic basis, with consideration of the possible impairment indicators set forth in paragraph 35 of SOP 98-1, including programming difficulties that cannot be resolved on a timely basis.We reviewed the capitalized costs for impairment at December 31, 2005 and 2004 in connection with our plans for these projects and concluded no impairment existed.During the year ended December 31, 2006, we recorded an impairment charge of $300,000 related to certain Oracle project software costs that we no longer expected to place in service.We believe that our accounting treatment for these software projects complies with paragraph 38 of SOP 98-1. Supplementally, we advise the Staff that the Oracle project was ready for its intended use in January 2007 and accordingly, we commenced amortization of the capitalized software costs beginning that month.As discussed in the following paragraph, we recorded an impairment charge in the first quarter of 2007 related to the Convergys project. During the three month period ended March 31, 2007, we recorded an impairment charge of $1.1 million related to the Convergys project.Subsequent to our acquisition of VitalStream Holdings, Inc. (“VitalStream”) in February 2007, we determined that we would utilize our legacy billing system ("Portal") and abandon the Convergys project because (1) of Oracle's purchase of Portal Software, the developer of our legacy billing system, and (2) the Portal system would be more flexible in integrating the VitalStream business.Accordingly, we believe that our accounting treatment for these software projects complies with paragraph 35.b of SOP 98-1. We note the Staff’s comment and in our 2007 Form 10-K, we will provide additional policy disclosure stating that amortization begins when a software project is ready for its intended use regardless of whether the software will be placed in service in planned stages that may extend beyond a reporting period. Revenue Recognition and Concentration of Credit Risk, page F-14 7. Please address the following with respect to your accounting policy for Flow Control Platform revenues: · Please clarify whether the software contained in the Flow Control Platform is more than incidental to the product or service as a whole pursuant to paragraph 2 of SOP 97-2. Please describe your consideration of each of the factors identified in the second footnote of SOP 97-2, as well as any other factors that you consider to be relevant in supporting your determination. Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 6 · Your disclosure on page 8 indicates that Flow Control Platform sales contain hardware, annual maintenance fees, professional fees for installation and on-going network configuration. We further note that post customer support related to Flow Control Platform sales is deferred and amortized a contract period of usually one year. Please describe how you allocate revenue to each element and how you determined the existence of fair value each element, or, in the case of software arrangements, how you have established VSOE of fair value of each element. Your response should include a discussion of your consideration of the relevant allocation provisions of SOP 97-2 and EITF 00-21. · Please clarify the amount of Flow Control Platform sales you recognized in the nine months ended September 30, 2007 and the fiscal year ended December 31, 2006. RESPONSE: We have concluded that the software contained in our Flow Control Platform ("FCP") is more than incidental to the FCP product as a whole.In making this determination, we have considered the factors discussed in footnote 2 to SOP 97-2 as follows: · The software within our FCP product is not sold separately. Our marketing efforts, however, focus on the FCP's abilities to utilize interactive tools and reports, and to enable the customer to manage its network performance, which are dependent on the functionality of the software. Additionally, our marketing efforts emphasize the software components of the FCP product, such as IntelliPoint Routing and IntelliChoice, both patent-pending algorithms. · We sell one year of postcontract customer support with all of our FCP products. Our postcontract customer support includes maintenance of the software within the FCP product, including the right to unspecified upgrades and enhancements on a when-and-if-available basis. · We incur costs that are within the scope of SFAS 86. Following a working model approach, we generally incur minimal costs after the establishment of technological feasibility. During the year ended December 31, 2005, we capitalized $500,000 of software development costs related to our FCP product. We did not capitalize any software developments costs related to our FCP product during the years ended December 31, 2006 and 2004. We apply the provisions of SOP 97-2 to the sales of our FCP product since the software contained in the FCP product is more than incidental to the FCP product as a whole.Additionally, we considered the guidance set forth in EITF 03-5 and determined that the software is essential to the functionality of the hardware containing it.Accordingly, we also apply the provisions of SOP 97-2 to the hardware element of our FCP product. Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 7 The revenue arrangements for our FCP product typically include two elements: · The FCP hardware, which includes the embedded software; and · Postcontract customer support. In certain instances, we also provide installation and network configuration services. We use the residual method set forth in SOP 98-9.Accordingly, we have determined VSOE of the undelivered element, postcontract customer support, based on substantive renewal rates.Following the initial year of postcontract support, our customers can renew their maintenance for an additional year at an established list price.We allocate the difference between the total fair value of the undelivered element and the total arrangement fee to the delivered element, which is the FCP hardware including the embedded software.For arrangements that also include installation or network configuration services, we have determined VSOE of fair value for these elements based on a consistent, narrow range of rates per hour for our professional services consultants. We recognized $3.5 million and $5.4 million of revenue related to FCP products and services for the nine months ended September 30, 2007 and the year ended December 31, 2006, respectively. 8. Your disclosures on page 26 state that your service agreements with your customers guarantee the performance of your service. Please clarify the rights that this contractual guarantee provides to your customers and how you have determined that your fees and fixed and determinable. Specifically, clarify whether your customers have the right to receive funds in the event your service is not provided as guaranteed. Tell us how you have considered the recognition guidance in SAB Topic 13, section A.4.a. RESPONSE: A substantial majority of our IP Servicesrevenue arrangementsinclude a monthly service level guarantee for network performance.If we do not meet the service levels stipulated in the contract, our customer is entitled to receive service credits to reduce its monthly fee.For our revenue arrangements that includea service level guarantee, we recognize revenue at the end of each month during which we provided services.If our Network Operations Center detects problems with a customer's network that are within the scope of a contractual service level guarantee, thenwe do not recognize revenue that month for the amount of any service credits due to that customer.In other words, if we do not deliver our guaranteed level of performance to a customer in a given month, we adjust revenue downward for that month to account for any service credit that we owe to the customer. Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 8 Accordingly, since we are able to determine whether we have met contractual performance levels at the time of revenue recognition,we believe that we have a fixed or determinable sales price and our accounting treatment complies with SAB Topic 13, Section A.4.a. 9. We note from your disclosures that you began offering content delivery network (“CDN”) services subsequent to your merger with VitalStream, which can include sales of the MediaConsole content management software.Please explain your revenue recognition policy for content delivery network services. In this regard, please tell us the guidance that you apply when recognizing revenues for sales of CDN products and services (e.g., SOP 97-2 or SAB 104). In addition, please clarify whether these arrangements contain multiple-elements, and if so, how you allocate revenue to each element and how you establish fair value of each element. Your response should include a discussion of your consideration of the relevant allocation provisions of SOP 97-2 and EITF 00-21. RESPONSE: Subsequent to our merger with VitalStream, we began offering “proprietary” content delivery network (“CDN”) services. Standalone CDN services include the following three components: (1) data storage; (2) streaming/delivery and (3) a user interface portal/reporting tool.We provide the service components via internally developed/acquired technology that resides on our network.We do not sell these components separately.As an example, our user interface portal/reporting tool, referred to as "MediaConsole,” allows customers to view various metrics of the CDN activity, like demographic data of persons viewing content. Our CDN revenue arrangements have fixed termswith monthly billings based on service levels and usage.In many instances our arrangements will include minimum usage commitments.Therefore, we account for our standalone CDN revenue arrangements as a single element, recognizing revenue over the term of the contract as services are provided, in accordance with SAB 104. We may also sell our CDN services in conjunction with our other services such as Internet connectivity or advertising.When we bundle CDN services with other services, we follow the guidance of EITF 00-21, allocating revenue to separate units of accounting based on relative fair values.Relative fair valuesarereadily determinable from the separate sales of CDN, Internet connectivity and other services on a standalone basis. In order to clarify our revenue recognition policy, we will include disclosure in our 2007 Form 10-K similar to the following: Mr. Stephen Krikorian United States Securities and Exchange Commission January 11, 2008 Page 9 We recognize CDN service revenues in accordance with the Securities and Exchange Commission’s Staff Accounting Bulletin No.104, Revenue Recognition, and the Financial Accounting Standards Board’s (FASB)Emerging Issues Task Force Issue No.00-21, Revenue Arrangements with Multiple Deliverables.Revenue is recognized when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed, and collectibility of the resulting receivable is reasonably assured. We derive revenue from the sale of CDN services to customers undercontracts that generally commit the customer to a minimum monthly level of usage on a calendar month basis and provide the rate at which the customer must pay for actual usage above the monthly minimum. For these services, we recognize the monthly minimum as revenue each month provided that an enforceable contract has been signed by both parties, the service has been delivered to the customer, the fee for the service is fixed or determinable and collection is reasonably assured. Should a customer’s usage of our services exceed the monthly minimum, we recognize revenue for such excess in the period of the usage. We record the installation fees as deferred revenue and recognize as revenue ratably over the estimated life of the customer arrangement.
